Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-8, 11-17, 19-20, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No.: US 2014/0021633) in view of Lu (Patent No.: US 9051641).
Re Claim 1, Lee, FIG. 1A teaches an integrated assembly comprising a conductive interconnect (50/40/32/34) extending upwardly from a conductive structure; the conductive interconnect including: 
a first conductive material (32, ¶ [0086]) configured as an upwardly-opening container shape; and 
a second conductive material (34, [0087]) within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another [0064] and differing from one another in average grain size, the second conductive material (34) having a smaller average grain size relative to an average grain size of the first conductive material (32, [0087]).
Re Claim 32, in the combination, Lee, FIG. 1A teaches an integrated assembly comprising a conductive interconnect (50/40/32/34) extending upwardly from a conductive structure; the conductive interconnect including: 
a first conductive material (32, ¶ [0086]) configured as a first upwardly-opening container shape;
a second conductive material (34, [0087]) configured as a second upwardly-opening container shape within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another [0064] and differing from one another in one or both of average grain size (32, [0087]) and contaminant concentration (“the impurity concentration in the second through electrode unit 34 may be several ten to several ten thousand times greater than that in the first through electrode unit 32”, [0065]).
In re Claims 1 and 32, Lee fails to teach a liner between the first conductive material and the second conductive material, the liner comprising metal silicide.
Lu teaches a liner (cobalt silicide layer 220, FIG. 2F, col. 6, lines 35-38) between the first conductive material (210, col. 4, lines 56-65, note that 210 is the same scenario as layer 34 of Lee) and the second conductive material (240, col. 10, lines 34-40), the liner comprising metal silicide (220).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the reliability of interconnects device, BACKGROUND OF THE INVENTION. 
Re Claim 2, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein the upwardly-opening container shape of the first conductive material is a first upwardly-opening container shape (210, FIG. 2J, ¶ [0026]); wherein the second conductive material is configured as a second upwardly-opening container shape (230); and wherein a third material (280) is within an interior region of the second upwardly-opening container shape.
Re Claim 5, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein the conductive interconnect (50/40/32/34) has a horizontal width along a cross-section corresponding to a maximum width of the upwardly-opening container shape, and wherein the first conductive material (32) comprises from about 2% to about 90% of said horizontal width of the conductive interconnect.
Re Claim 6, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein the conductive interconnect (50/40/32/34) has a horizontal width along a cross-section corresponding to a maximum width of the upwardly-opening container shape, and wherein the first conductive material (32) comprises from about 2% to about 40% of said horizontal width of the conductive interconnect.
Re Claim 7, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein said same metal includes one or more of tungsten, cobalt and nickel [0064].
Re Claim 8, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein said same metal is tungsten [0064].
Re Claim 11, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein: 
the average grain size of the first conductive material is within a range of from about a thickness of the first conductive material to about 6x the thickness of the first conductive material [0028]; and 
the average grain size of the second conductive material is within a range of from about 0.1x a thickness of the second conductive material to about the thickness of the second conductive material [0027].
Re Claim 12, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein: the average grain size of the first conductive material is within a range of from about 30 nm to about 200 nm [0028]; and the average grain size of the second conductive material is within a range of from about 5 nm to about 100 nm [0027].
Re Claim 13, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 1 wherein the first and second conductive materials differ from one another in contaminant concentration (Abstract).
Re Claim 14, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 13 wherein the contaminant includes one or more of Si, B and halide [0066].
Re Claim 15, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 13 wherein the contaminant includes F, and wherein the second conductive material has a higher concentration of the F than the first conductive material ([0065]-[0066]).
Re Claim 16, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 15 wherein the concentration of the F within the second conductive material is at least about 10x that of the first conductive material ([0065]-[0067]).
Re Claim 17, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 15 wherein the concentration of the F within the second conductive material is within a range of from about 10x that of the first conductive material to about 1000x that of the first conductive material ([0065]-[0067]).
Re Claim 19, in the combination, Lu, FIG. 2F teaches the integrated assembly of claim 1 wherein the liner (220) has a thickness of less than or equal to about 10 nm (“Cobalt layer 220 may have a thickness of about 40 Å or less”, col. 6, lines 22-27, note that 40 Ǻ = 4 nm).
Re Claim 20, in the combination, Lu, FIG. 2F teaches the integrated assembly of claim 1 wherein the liner oxide-containing region has a thickness within a range of from about 0.5 nm to about 10 nm (“Cobalt layer 220 may have a thickness of about 40 Å or less”, col. 6, lines 22-27, note that 40 Ǻ = 4 nm).
Claim(s) 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIDA (Pub. No.: US 2020/0194446) in view of Lee and further in view of Lu.
Re Claim 25, NISHIDA teaches an integrated assembly, comprising: 
a memory stack (55, FIG. 35G, [0328]) level over a source level (110’, FIG. 41, ¶ [0218]); the memory stack level and source level being laterally subdivided amongst a memory region (100), a staircase region (300), an intermediate region, and a peripheral region (400); NAND memory cells being within the memory region; 
conductive structures (788/786/784/780/760) along the source level and within the memory region, the staircase region, the intermediate region and the peripheral region; the conductive structure within the memory region being a source structure; 
a logic circuitry (750) level under the source level (110’) and electrically coupled to one or more of the conductive structures.
NISHIDA fails to teach one or more conductive interconnects extending upwardly from at least one of the conductive structures; at least one of said one or more of the conductive interconnects including a first conductive material configured as an upwardly-opening container shape and including a second conductive material within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another and differing from one another in average grain size, the second conductive material having a smaller average grain size relative to the average grain size of the first conductive material.
Lee, FIG. 1A teaches one or more conductive interconnects (50/40/32/34) extending upwardly from at least one of the conductive structures; at least one of said one or more of the conductive interconnects including a first conductive material (32) configured as an upwardly-opening container shape and including a second conductive material (34) within an interior region of the upwardly-opening container shape; the first and second conductive materials primarily comprising a same metal as one another [0064] and differing from one another in average grain size, the second conductive material (34) having a smaller average grain size relative to the average grain size of the first conductive material (32, [0087]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the current density of the interconnects as taught by Lee, [0023]. 
Moreover, NISHIDA/Lee fails to teach a liner between the first conductive material and the second conductive material, the liner comprising metal silicide.
Lu teaches a liner (cobalt silicide layer 220, FIG. 2F, col. 6, lines 35-38) between the first conductive material (210, col. 4, lines 56-65, note that 210 is the same scenario as layer 34 of Lee) and the second conductive material (240, col. 10, lines 34-40), the liner comprising metal silicide (220).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the reliability of interconnects device, BACKGROUND OF THE INVENTION. 
Re Claim 26, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 25 wherein said same metal is tungsten [0072].
Re Claim 28, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 25 wherein the first and second conductive materials differ from one another in contaminant concentration [0065].
Re Claim 29, in the combination, Lee, FIG. 1A teaches the integrated assembly of claim 28 wherein the contaminant includes F, and wherein the second conductive material has a higher concentration of the F than the first conductive material (halogen group element, [0009] and [0065]).
Claim(s) 3-4 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Lu or NISHIDA/Lee/Lu and further in view of Lei.
Re claims 3/30, Lee/Lu or NISHIDA/Lee/Lu teaches all the limitation of claim 1/25.
Lee/Lu or NISHIDA/Lee/Lu fails to teach the limitation of claims 3/30
Lei, FIG. 2J teaches the integrated assembly of claim 2 comprising a first liner (240) between the first (210) and second conductive materials (230), and comprising a second liner (260) between the second (230) and third conductive materials (280) (claim 3).
a liner further comprises metal oxide (“cobalt oxide layer 230”, FIG. 2F, ¶ [0064]) between the first conductive material (280, note that 280 is the same scenario as layer 34 of Lee) and the second conductive material (240), the line comprising at least one of metal oxide and metal silicide (claim 30).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the reliability of interconnects device, [0004]. 
Re Claim 4, in the combination, Lee, FIG. 1 and Lu, FIG. 2F differs from the invention by not showing wherein the third conductive material primarily comprises said same metal as the first and second conductive materials.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Response to Arguments
Applicant's arguments with respect to claims 1-8, 11-17, 19-20, 24-26 and 28-32 on the remarks filed on 02/22/2022 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894